Citation Nr: 0702022	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision by the RO in Nashville, 
Tennessee.

The Board is remanding the claim for service connection for 
bilateral hearing loss to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board will go ahead and decide 
the PTSD claim.


FINDINGS OF FACT

1.  The veteran served in Vietnam but did not receive any 
medals or commendations specifically denoting he engaged in 
combat against enemy forces while there.

2.  Regardless of whether the veteran had combat in Vietnam, 
there is no diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for service connection for PTSD.  This is evident from 
letters sent to him in August 2003, November 2003, and May 
2005.  The May 2005 letter, in particular, explicitly told 
him to submit relevant evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  This was indeed the case here as the 
veteran was first given VCAA notice in August 2003 and again 
in November 2003, prior to the initial rating decision at 
issue in January 2004.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requires VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  

In the present appeal, as mentioned, the veteran was provided 
specific notice of what type of information and evidence was 
needed to substantiate his claim.  He was not provided, 
however, Dingess notice concerning the downstream disability 
rating and effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for service connection, so these downstream disability 
rating and effective date elements become moot.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to this claim that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.

Factual Background

The veteran's DD Form 214 shows he was awarded the Vietnam 
Service Medal and Expert (Rifle M-14) Medal.  His military 
occupation specialty (MOS) was Field Artillery Basic.  His 
service personnel records confirm he had a tour in Vietnam 
from October 10, 1965 to January 22, 1966.  

The veteran's service medical records (SMRs) do not contain 
any mention of complaints (relevant symptoms), treatment, or 
diagnosis of a psychiatric disorder.  His military service 
ended in January 1966.

VA outpatient records dated from 2003 to 2004 reflect 
treatment for a variety of ailments.  A May 2003 treatment 
record shows the veteran underwent depression screening and 
that the results were negative.  The additional records also 
are unremarkable for evidence of a psychiatric disorder, 
namely PTSD.  

In August 2003 the veteran submitted various statements 
describing his stressors during service.  He stated that he 
spent 40 hours in a foxhole on guard duty in the pouring 
rain.  He also reported that he experienced lack of rest due 
to constant gun firing in combat zones.  He indicated he came 
under sniper fire on occasion while transporting ammunition, 
but he denied experiencing a severe attack.  He described an 
evening when he came under attack and was part of a fierce 
battle.  At the completion of that attack, his commanding 
officer informed him that 10 soldiers had died.  Lastly, he 
noted that when he arrived in Vietnam he was frequently sent 
out on patrol without any communication devices, so if he 
needed assistance he had no way of contacting anyone in his 
unit for help.  He said that he found each of these events to 
be stressful.

Analysis

The contends he suffers from PTSD as a result of his combat 
service in Vietnam, and therefore is entitled to service 
connection.

Service connection will be granted if it is shown the veteran 
has disability from a disease contracted or an injury 
sustained in the line of duty while in the military.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

This notwithstanding, that a condition or injury occurred in 
service alone is not enough to prevail; rather, there must be 
an actual disability resulting from that condition or injury 
in order for service connection to be granted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
the absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

After carefully reviewing the relevant evidence of record, 
the Board concludes that service connection for PTSD is not 
warranted.

The veteran had a tour in Vietnam, this much is known.  He 
did not, however, receive any medal or commendation 
specifically denoting he engaged in combat while there.  
38 U.S.C.A. § 1154(b) and the implementing regulation 
38 C.F.R. § 3.304(subparts (d) and (f)) require that the 
veteran have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

In any event, resolution of this case does not turn on 
whether the veteran engaged in combat against enemy forces in 
Vietnam because even were the Board to assume, for the sake 
of argument, that he did, his claim still must be denied.  
This is because there is no diagnosis of PTSD or, for that 
matter, any other type of psychiatric disorder or stress-
related mental illness.

Proof the veteran has the condition claimed, usually in the 
way of a medical diagnosis, is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection, irrespective of the particular condition at 
issue.  See Degmetich v. Brown, 104 F.3d 1328 (1997) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  And there 
simply is no such evidence in this case.  Moreover, since the 
veteran is a layman, he does not have the necessary medical 
training and/or expertise to diagnose PTSD, himself.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 
3.102.


ORDER

The claim for service connection for PTSD is denied.


REMAND

In a January 2006 statement, the veteran indicated he had an 
upcoming hearing evaluation at the VA hospital in Johnson 
City, Tennessee.  These additional records, however, have not 
been obtained and must be prior to deciding his claim for 
bilateral hearing loss.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

Accordingly, the hearing loss claim is REMANDED for the 
following action:

1.  Obtain all relevant records of 
treatment or evaluation of the veteran's 
hearing from the VA hospital in Johnson 
City, Tennessee.

2.  Then readjudicate the veteran's 
claim for service connection for 
bilateral hearing loss in light of the 
additional evidence obtained.  If this 
claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


